Appeal from the Supreme Court of New York.

Per Curiam:

The motion of the appellees to dismiss the appeal herein is granted, and the appeal is dismissed for the want of a substantial federal question. Euclid v. Ambler Realty Co., 272 U. S. 365, 387-389; Jack Lewis, Inc., v. Mayor and City Council of Baltimore et al., 290 U. S. 585; Cusack Co. v. Chicago, 242 U. S. 526, 530, 531; Hadacheck v. Los Angeles, 239 U. S. 394; Reinman v. Little Rock, *697237 U. S. 171, 176, 177.
Messrs. Sidney Newb'org and Edward M. Bassett for appellant.
Mr. Frank H. Myers for appellees.